Citation Nr: 1133363	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-30 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.  

3.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from May 2001 to May 2005. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).   


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his migraine headaches have resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

2.  Considering his complaints of pain, the Veteran's patellofemoral syndrome of the left knee results in x-ray evidence of degenerative changes with flexion limited to 75 degrees and extension limited to zero degrees.  

3.  Considering his complaints of pain, the Veteran's patellofemoral syndrome of the right knee results in x-ray evidence of degenerative changes with flexion limited to 70 degrees and extension limited to zero degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent for migraine headaches, but not higher, are met for entire period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5260 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the Veteran's initial increased rating claims for headaches and a bilateral knee disability, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and available post-service treatment records have been obtained.  The Veteran was afforded VA examinations in July 2005, July 2006, and December 2007.  These examinations evaluated the Veteran's headaches and bilateral knee disability in conjunction with his prior history and described these disabilities in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Neither the Veteran nor his representative has alleged, and the record does not reflect, that these examinations were inadequate for evaluation purposes.  Moreover, although the Veteran has not had a new examination since December 2007, the United States Court of Appeals for Veterans Claims (Court) has made clear that VA does not violate its duty to assist a veteran by failing to seek additional medical examination based merely on the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 



Factual Background and Analysis

The Veteran contends that his service-connected headaches and bilateral knee disability is worse than initially rated and that he is entitled to a higher disability evaluations.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board has considered staged ratings in this case, but, as will be further discussed below, the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected headaches or bilateral knee disability during the claim period such that staged ratings are for application in this case.

When all the evidence is assembled, a determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

I.  Migraine Headaches

By way of history, the Veteran was awarded service connection for migraine headaches in a rating decision dated September 2005.  The RO evaluated the Veteran's headaches as 10 percent disabling under 38 C.F.R. 4.124a, Diagnostic Code 8100, effective May 31, 2005.  Following the submission of additional evidence, the Veteran's disability rating was increased to 30 percent under Diagnostic Code 8100, effective November 11, 2005.  See July 2006 rating decision.    

Diagnostic Code 8100 assigns a non-compensable evaluation for migraine headaches with less frequent attacks.  A 10 percent evaluation is assigned for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months, while a 30 percent evaluation is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Service treatment records (STRs) associated with the claims file showed that the Veteran presented to sick call in December 2004 with subjective complaints of headaches for three weeks.  He denied a prior history of headaches, but stated that his headaches were manifested by bilateral occipital pressure.  Although the onset of the headaches was gradual, the Veteran stated that the resulting pressure was constant.  He also experienced photophobia, phonophobia, blurred vision, dizziness, nausea, and drooping eyelid.  The Veteran's headaches occurred daily and lasted approximately six hours.  The headaches were precipitated by stress, work, and/or too little sleep, and he obtained some relief from his symptoms with Motrin, Tylenol, sleep, heat, and/or massage.  A neurological assessment was essentially normal.  The impression was tension headaches.  The examiner prescribed Ultram.
The Veteran returned to sick call the following day after taking Tramadol.  It was noted that he had an allergic reaction to this medication.  He also reported subjective complaints of headache.  In a report of medical assessment dated just prior to discharge from service, in April 2005, the Veteran reported having migraine headaches. 

The Veteran was afforded a general VA examination in July 2005, at which time he reported having migraines since returning from Iraq in 2004.  He described the first migraine as a "pressure type" of pain behind his left eye that radiated across his forehead and to the back of his neck.  Initially, the migraines occurred once or twice per week and lasted approximately one hour each, but they later increased to four times per week and lasted four to five hours each.  He reported having an aura and indicated that his head felt heavy prior to the migraine's onset.  The Veteran further reported that he had been sent home from work five to seven times in the past year due to migraines, and that he was treated for migraines in the emergency department two to three times in the past year.  He was prescribed Ultram, Motrin, Naproxen, and Zomig to treat his headaches.  He obtained some relief from his symptoms using these medications, but did not like the side-effects.  He denied any vomiting, nausea, or visual disturbances associated with the headaches.  However, the presence of noise or light exacerbated the migraines.  A neurological examination was essentially normal, but the examiner diagnosed the Veteran as having migraine headaches.

In a follow-up VA treatment note dated August 2005, the Veteran again reported having a history of migraine headaches.  According to the examiner, Etolodac "may keep them at bay."  The examiner also encouraged the Veteran to take two extra tabs daily on an as-needed-basis.  

The Veteran was afforded a VA neurological consultation in February 2006.  He reported a medical history significant for chronic headaches since 2004.  The Veteran described the headaches as sharp, left-sided retro-orbital headaches with radiation to the occipital region.  The Veteran described his pain as a 10/10 and stated that these headaches occurred approximately one to two times per week and lasted for approximately 12 hours.  The Veteran obtained "fair" relief with over-the-counter medications.  A physical examination was essentially unremarkable.  A magnetic resonance imaging (MRI) scan of the Veteran's brain showed evidence of sinusitis.  
The Veteran was afforded a VA Compensation and Pension (C&P) examination in July 2006, at which time he was again diagnosed with migraine headaches.  Subjectively, he reported leaving work early five times in the past year due to headaches, and missing work 14 days in the past year due to headaches.  It was noted that the Veteran owned his own business; as such he had more flexibility in his hours of employment.  He indicated that he suffered from weekly headaches and that most headaches were prostrating.  The examiner concluded that the migraine headaches had "significant" effects on the Veteran's usual occupation as a cabinet maker, to include being assigned different duties and increased absenteeism.  The examiner indicated that the headaches prevented him from chores, shopping, exercise, sports, recreation, and traveling; had a severe effect on bathing, dressing, toileting, and grooming; and had a mild effect on feeding.  

The Veteran was afforded his most recent VA C&P examination in December 2007, at which time he indicated that his migraine headaches had become progressively worse since their initial onset in October 2004.  He described pain which began behind one eye and then moved to the other, along the temporal and base of the head.  He described it as a "dull pressure clamp"-like pain on the temporal area, and felt that his eyes would bulge out while the muscles in the back of his head become swollen and stiff.  He reported daily headaches which always started on the temporal area, spread behind the nose, and then radiated to the base of the head.  He went to bed and awoke with headaches approximately five days per week.  At the time, the Veteran was prescribed 500 mg of Naprosyn twice daily after taking Zomig and Ibuprofen did not help.  The response to this treatment was described as "poor or none."  It was noted that most of the Veteran's headaches were prostrating, and each lasted approximately one to two days.  However, the examiner indicated that the headaches did not have significant effects on the Veteran's occupation, and that there were no effects on the Veteran's usual daily activities.    

In correspondence dated in December 2008, the Veteran reiterated that his migraine headaches were prostrating and "cause economic issues because I can't work because of them."  At that time, he indicated that he suffered from migraines at least twice per week.  He also requested an initial 50 percent evaluation for his service-connected migraine headaches.
Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's symptoms more nearly approximate the criteria for an initial 50 percent rating under Diagnostic Code 8100 for the entire period of time covered by the appeal.  In this regard, the Board notes that there is competing medical evidence of record regarding the impact of the Veteran's service-connected migraine headaches.

On one hand, the July 2006 VA C&P examiner concluded that the migraine headaches had "significant" effects on the Veteran's usual occupation as a cabinet maker, to include being assigned different duties and increased absenteeism.  The examiner indicated that the headaches prevented him from chores, shopping, exercise, sports, recreation, and traveling; had a severe effect on bathing, dressing, toileting, and grooming; and had a mild effect on feeding.  In contrast, the December 2007 VA C&P examiner indicated that the headaches did not have significant effects on the Veteran's occupation, and that there were no effects on the Veteran's usual daily activities.

The Board finds that the July 2006 VA C&P examiner's conclusions in this regard are entitled to greater probative weight.  In reaching these conclusions, the July 2006 VA examiner provided a rationale (supported by an interview with and examination of the Veteran) and relied on professional training and specialized expertise.  On the other hand, the December 2007 VA C&P examiner provided no rationale for the conclusion that there were no effects on the Veteran's occupation or usual daily activities as a result of his service-connected migraine headaches.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).
      
The Board also finds highly probative the Veteran's self-reported symptoms.  In this regard, the Veteran is competent to report his symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, credible, and probative.  Accordingly, the Board finds that the criteria for an initial 50 percent evaluation under Diagnostic Code 8100, but not higher, is warranted for the entire period of time covered by the appeal as the evidence is in at least relative equipoise.  See Gilbert, 1 Vet. App. at 55.

The Board has also considered the applicability of other Diagnostic Code provisions contained in 38 C.F.R. § 4.124a.  However, the Board finds that these provisions are not applicable in the Veteran's case.

II. Bilateral Knee Disability

The Veteran was initially assigned a single 10 percent disability evaluation in a September 2005 rating decision for his service-connected bilateral patellofemoral syndrome (PFS) pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective May 31, 2005.  In a July 2006 rating decision, the RO ended the Veteran's single 10 percent disability evaluation for bilateral PFS, effective November 11, 2005, and awarded two separate 10 percent disability evaluations for PFS of the left knee and right knee, pursuant to Diagnostic Code 5257, effective November 11, 2005.  In an October 2007 rating decision, the RO declined to increase the Veteran's 10 percent disability ratings, but elected to evaluate the Veteran's bilateral knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion).  According to the RO, the Veteran's bilateral knee disability was more appropriately rated under Diagnostic Code 5260 given the Veteran's symptomatology.  The RO assigned an effective date of May 31, 2005 for the award of these disabilities.

STRs associated with the claims file showed that the Veteran reported to sick call in September 2001 with subjective complaints of knee pain for two months.  A physical examination revealed evidence of tenderness in the distal patella bilaterally with quadriceps contraction.  The Veteran returned to sick call in June 2002 with subjective complaints of left knee pain and a bump on the posterior side of the left knee for the past four to five months.  A physical examination was negative for effusion.  The McMurray, Lachman, and varus/valgus testing was also negative.  The bump was determined to be an insect bite, but the examiner diagnosed the Veteran as having PFS.  The Veteran was instructed to reduce his level of activity and rest.

In a follow-up note dated that same month, the Veteran reported no relief from his bilateral knee symptoms.  Exercises did not help and the Veteran indicated that it was painful to walk.  The impression was bilateral PFS.  The Veteran returned to sick call in April 2004 with subjective complaints of bilateral knee pain.  A physical examination showed the Veteran to have normal gait.  No evidence of genu varum, genu valgum, erythema, heat, instability, swelling, or effusion was found.  The Veteran's knees and patella were mobile and non-tender.  Range of motion of the knees was normal.  The McMurray, Lachman, and Drawer tests were negative.  The impression was bilateral PFS.  The Veteran was placed on physical profile for 30 days.  A January 2005 re-assessment found no changes since the last examination.  The Veteran's 30 day profile was renewed.  In a report of medical assessment dated just prior to discharge from service, in April 2005, the Veteran was noted to have bilateral PFS.
  
The Veteran was afforded a general VA examination in July 2005, at which time he was diagnosed with bilateral PFS.  Subjectively, he described a stabbing, needle-like pain and a bone-on-bone rubbing feeling in the medial and lateral aspects of his bilateral knees.  He reported swelling and heat, but no erythema.  He indicated that his knees almost gave way at least once per day with position changes from sitting to standing, but he denied locking of the knees.  He described his current pain as a constant, low-level ache in his bilateral knees while at rest with minimal activity, but indicated that pain increased upon lifting and stair climbing and with activity.  The Veteran rated his pain as a 4 on a scale of one to ten (with ten being the most severe).  He also reported occasional flare-ups and was able to walk for approximately 20 minutes before stopping to rest.  The Veteran denied use of a cane or other assistive device.  He also denied surgery or receiving any injections into the knees.    

Objective physical examination revealed the Veteran to have a steady gait and good posture.  The examiner noted evidence of mild swelling on the medial and lateral aspects of both knees.  There was no heat or erythema.  The right knee demonstrated no laxity and had negative McMurray and negative Drawer tests.  The left knee showed mild laxity and had negative McMurray and negative Drawer tests.  Range of motion testing revealed extension to 0 degrees and flexion to 130 degrees in the right knee without pain.  Repetitive motion slightly increased the pain and slightly elicited weakness, fatigability, and incoordination, but did not alter the range of motion in the right knee.  Range of motion testing of the left knee revealed extension to 0 degrees and flexion to 140 degrees without pain.  Repetitive motion did not elicit increased pain, weakness, fatigability, or incoordination, and did not alter the range of motion in the left knee.  The impression was bilateral PFS.  

The Veteran received additional VA care in October 2005 after reporting subjective complaints of continued bilateral knee pain over the last two months.  The left knee hurt more than the right knee, according to the Veteran, particularly in the areas of the collateral ligaments and left tibial tuberosity.  That same month, the Veteran's request for an orthopedic consultation was denied and he was encouraged to continue his medication and undergo physical therapy.  In a follow-up note also dated October 2005, it was noted that the Veteran took Etolodac.  The examiner discontinued use of a knee immobilizer, but submitted a consultation for physical therapy.  An MRI of the Veteran's bilateral knees taken at a VA medical facility in October 2005 was negative.
  
The Veteran was afforded another VA C&P joints examination in July 2006, at which time he was diagnosed with PFS and degenerative joint disease (DJD) of the bilateral knees.  Subjectively, the Veteran reported an increase in his bilateral knee pain.  He also reported constant pain (rated three to five on a scale of one to ten) and feelings of giving way (without falls).  He further indicated that he was only able to stand for 15 to 30 minutes and only able to walk about 1/4 mile due to his knee pain.  He also reported subjective complaints of giving way, instability, pain, stiffness, and weekly locking episodes, but denied any deformity, weakness, dislocation, subluxation, effusion, inflammation, or flare-ups of joint disease.  

Upon objective physical examination, his gait was normal and no evidence of abnormal weight-bearing was found.  However, the examiner noted evidence of abnormal shoe wear pattern with increased wear on the outer edges of the heels bilaterally.  Range of motion testing in the right knee revealed extension to 0 degrees and flexion to 110 degrees, with pain beginning at 70 degrees.  Range of motion testing in the left knee revealed extension to 0 degrees and flexion to 125 degrees, with pain beginning at 75 degrees.  There was no additional limitation of motion in either knee upon repetitive use and no evidence of inflammatory arthritis or joint ankylosis.  However, there was evidence of crepitus, tenderness, painful movement, weakness, guarding of movement, and grinding in the right knee.  No evidence of masses, clicks, snaps, instability, or patellar or meniscal abnormality was found.  In the left knee, the examiner also found crepitus, tenderness, painful movement, and guarding of movement.  No evidence of masses, clicks, snaps, grinding, instability, or patellar or meniscal abnormalities was found.  X-rays revealed mild degenerative changes of the bilateral knees.  The impression was bilateral PFS.    

The examiner concluded that the Veteran's bilateral knee disorders had "significant" effects on his occupation due to pain, decreased mobility, and problems with lifting and carrying, but indicated that the Veteran was a self-employed cabinet maker who could adjust his schedule and/or duties to accommodate the knee pain.  Although his knee disorders prevented him from engaging in sports, they had a moderate effect on chores, shopping, exercise, and recreation; a mild effect on traveling; and no effect on feeding, bathing, dressing, toileting, and grooming.  

VA treatment records revealed ongoing treatment for bilateral knee pain.  In April 2007, the Veteran complained of increased lateral/medial left knee pain and episodes of "giving out" after unloading plywood from a truck.  Upon examination, there was no edema and the Veteran exhibited a full range of motion without pain.  However, pain was elicited to distal attachment of the collateral ligaments and internal rotation.  The Veteran again complained of increased bilateral knee pain and giving way in May 2007.  However, there was no swelling, effusion, or limited range of motion.  X-rays of the bilateral knees were interpreted to show no fracture or dislocation, or significant bone, joint, or soft tissue abnormality.  An MRI scan was interpreted to show mild meniscal degeneration.  

The Veteran was afforded his most recent VA C&P joints examination in December 2007, at which time he was diagnosed with tenderness and painful movement in the bilateral knees.  Subjectively, he reported that his symptoms became worse in September 2007, and that he could only stand for approximately two hours due to sharp pain below the patella and on the sides of his knees.  He rated his pain as an eight (on a scale of one to ten).  The Veteran took Naprosyn twice daily for some relief from his symptoms.  It was also noted that the Veteran wore knee braces for work only.  The Veteran did not report constitutional symptoms of arthritis or incapacitating episodes of arthritis.  He reported giving way, instability, pain, stiffness, weakness, redness, swelling, tenderness, mild weekly flare-ups of joint disease, and repeated effusions; however, he denied any deformity, dislocation, subluxation, or locking episodes.

Upon objective physical examination, his gait was normal and no evidence of abnormal weight-bearing was found.  Range of motion testing in both knees revealed extension to 0 degrees and flexion to 140 degrees with no additional loss of motion upon repetitive use.  There was no evidence of inflammatory arthritis or joint ankylosis, but there was evidence of tenderness, painful movement, and crepitation in his bilateral knees.  However, there was no evidence of masses, clicks, snaps, grinding, instability, or tendon, bursa, patella, or meniscal abnormalities.  The examiner reviewed the May 2007 x-rays and found no evidence of degenerative changes.  The impression was bilateral PFS.  According to the examiner, there were also no significant effects on the Veteran's general occupation and no effects on his daily activities.

In correspondence dated December 2008, the Veteran stated that his service-connected bilateral knee disability, among other service-connected disabilities, resulted in "severe economic issues."  According to the Veteran, he missed days at work and stated that the quality of his work skills had greatly decreased.

Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for either knee under Diagnostic Code 5260 (limitation of flexion) for any period of time covered by the appeal.    
Limitation of motion is measured in terms of flexion (Diagnostic Code 5260) and extension (Diagnostic Code 5261).  Normal range of motion for the knee is to 0 degrees on extension and to 140 degrees on flexion.  See 38 C.F.R. § 4.71a, Plate II (2010).  Under Diagnostic Code 5260, a non-compensable rating is warranted where flexion of the knee is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees, while a 20 percent rating is assigned where flexion is limited to 30 degrees.  A 30 percent evaluation is warranted where flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a non-compensable rating is warranted where extension of the knee is limited to five degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees, while a 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees, and a 40 percent rating is assigned where extension is limited to 30 degrees.  A 50 percent rating is assigned where extension is limited to 45 degrees.  In addition, VAOPGCPREC 9-2004 (2004) permits separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261).

The Court has also emphasized that it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements when assigning a disability rating.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2010).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2010).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Here, the Veteran was previously awarded separate 10 percent evaluations for each knee under Diagnostic Code 5260 for painful limitation of motion.  During the pendency of his claim, the Veteran's range of motion of the left knee on flexion was measured to be between 75 and 140 degrees with pain while range of motion of the right knee on flexion was measured to be between 70 and 140 degrees with pain.  See VA and private treatment records and examination reports dated July 2005, July 2006, and December 2007.

While the evidence shows that he has painful, limited motion on flexion, the separately assigned 10 percent ratings account for these limitations.  Moreover, these limitations of motion are insufficient to warrant an evaluation in excess of 10 percent for limitation of flexion for either knee for any period of time covered by the appeal because flexion is not limited to 30 degrees or less in either knee even taking into account pain on motion, the Veteran's subjective complaints, and/or the criteria outlined in DeLuca.  See VA and private treatment records and examination reports dated July 2005, July 2006, and December 2007.

In reaching this conclusion, the Board has considered the Veteran's subjective complaints as well as whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca, 8 Vet. App. at 206-7.  The Veteran's subjective complaints are well-documented and discussed in significant detail above.   While the July 2005 VA examiner found that repetitive motion slightly increased the pain and slightly elicited weakness, fatigability, and incoordination in the right knee, it was nevertheless found that there was no additional loss of range of motion in either knee following repetitive use.  Similarly, VA examiners in July 2006 and December 2007 found no evidence of additional loss of range of motion following repetitive use.  In any case, flexion is not limited to 30 degrees or less (nor do the measurements more nearly approximate this limitation of flexion) even taking into account pain on motion, the Veteran's subjective complaints, and/or the criteria outlined in DeLuca.  See Diagnostic Code 5260; DeLuca, 8 Vet. App. at 206-7.  Therefore, the Veteran is not entitled to an evaluation in excess of 10 percent under Diagnostic Code 5260 for either knee for any period of time covered by the appeal.  

Pursuant to VAOPGCPREC 9-2004, the Board also finds that the preponderance of the evidence is against separate evaluations for either knee for limitation of extension for any period of time covered by the appeal under Diagnostic Code 5261.  In this regard, the objective evidence of the record revealed normal extension in each knee which does not rise to the level of a non-compensable evaluation (i.e., extension limited to five degrees or more) even taking into account pain on motion, the Veteran's subjective complaints, and/or the criteria outlined in DeLuca.  See Diagnostic Codes 5260; DeLuca, 8 Vet. App. at 206-7.  Therefore, the Veteran is not entitled to a separate evaluation for limitation of extension under Diagnostic Code 5261 for either knee for any period of time covered by the appeal.

The Board has also considered rating the Veteran's left and right knee disabilities under other pertinent diagnostic codes, but the bulk of these diagnostic codes are not applicable in the Veteran's case.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  
   
Diagnostic Code 5256 is not for application in this case because there is no evidence that the Veteran has ankylosis.  Diagnostic Code 5262 contemplates the rating of impairments of the tibia and fibula, while Diagnostic Code 5263 contemplates the rating of genu recurvatum (acquired, traumatic, with weakness and insecurity in weightbearing objectively demonstrated).  There is no evidence of record to show that the Veteran was diagnosed with or treated for genu recurvatum or any impairments of the tibia or fibula.  

The Board has considered whether Diagnostic Codes 5258 and 5259 are potentially applicable in the Veteran's case.  These particular diagnostic codes provide disability ratings for semilunar dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint or for symptomatic residuals following the removal of semilunar dislocated cartilage.  Although the objective evidence showed mild meniscal degeneration and the Veteran self-reported subjective complaints of bilateral pain, swelling, stiffness, instability, effusion, and loss of range of motion as well as intermittent locking, there is no indication of record that the Veteran was diagnosed with or treated for semilunar dislocated cartilage and/or a meniscal injury or for symptomatic residuals following the removal of semilunar dislocated cartilage.  Therefore, these diagnostic codes are not applicable in the current case.

Two other potentially applicable diagnostic code provisions in this case include Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5257 (recurrent subluxation or lateral instability. 

According to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When however, the limited motion of the specific joint or joints involved would be non-compensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).
The Veteran is not entitled to an evaluation under Diagnostic Code 5003 in this case.  Both Diagnostic Code 5003 and 5260 rate a veteran's disability based on limitation of motion.  The RO's assignment of the separate initial 10 percent ratings for the entire period of time covered by the appeal for Veteran's left and right knee disability under Diagnostic Code 5260 contemplates his limitation of motion.  Furthermore, the Veteran is not entitled to an initial 20 percent evaluation under Diagnostic Code 5003 for either knee for any period of time covered by the appeal because such a rating requires x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  In this case, each knee is considered one major joint and not two or more major joints or two or more minor joint groups as defined by Diagnostic Code 5003. 

In addition, although the record shows that the Veteran has DJD, the record does not reflect, nor does the Veteran allege, incapacitating exacerbations.  In fact, the Veteran specifically denied having incapacitating arthritis at the time of the most recent VA examination in December 2007.  In addition, any attempt to assign the Veteran a separate rating under Diagnostic Code 5003 (in addition to the separate ratings already assigned under Diagnostic Code 5260) would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  In light of the foregoing, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent under Diagnostic Code 5003, for either knee for any period of time covered by the appeal.

The Board has also considered the applicability of Diagnostic Code 5257 in light of the objective finding of mild laxity and the Veteran's subjective complaints of instability.  Under Diagnostic Code 5257, a 10 percent disability evaluation is contemplated for mild recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate and a 30 percent disability evaluation is assigned when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board is aware that the July 2005 VA examiner found evidence of mild laxity in the Veteran's left knee.  In addition, the Board notes that the Veteran has, on more than one occasion, noted that he experienced symptoms of giving way and instability.  He was also noted to have worn a knee brace or immobilizer, particularly while working.  Pursuant to Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009), the Veteran is competent to report these symptoms.  The Board also finds these symptoms to be credible.  But, the Veteran's statements, in the Board's opinion, do not warrant separate evaluations for either knee for any period of time covered by the appeal under Diagnostic Code 5257.

Although the July 2005 VA examiner found evidence of mild laxity in the left knee, in-service STRs as well as subsequent VA examinations conducted in July 2006 and December 2006 specifically found no evidence of instability.  In fact, these examiners routinely described the Veteran's knees as stable and the Lachman, Drawer, and varus/valgus tests were negative.  As to the Veteran's subjective complaints of bilateral knee instability, the Board finds that the objective medical evidence described above outweighs the Veteran's assertions in this regard because the Veteran lacks medical training.  See 38 C.F.R. § 3.159(a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

In contrast, the opinions contained in the STRs and VA examination reports were based on an interview with and physical examination of the Veteran.  The opinions contained in these reports were rendered by VA medical professionals with specialized training and professional expertise and included consideration of the Veteran's history as he described it.  Given the totality of the objective evidence, lateral instability is not indicative of the Veteran's overall disability picture.  Accordingly, the Board finds that the Veteran is not entitled to an evaluation for either knee under Diagnostic Code 5257 for any period of time covered by the appeal.

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected headaches or bilateral knee disability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected headaches and bilateral knee disability are addressed by the relevant criteria as discussed above.

In this regard, it is pointed out that the assignment of an initial schedular 50 percent rating for service-connected headaches and separate schedular 10 percent ratings for each knee based on limitation of flexion shows that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 (2010) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  Moreover, the Board finds that the Veteran's subjective complaints are contemplated in the currently assigned disability rating.

Moreover, there is no evidence of record showing that the Veteran's disabilities result in frequent periods of hospitalization.  The Veteran is currently self-employed as a full-time cabinet maker, and the VA physicians who examined him indicated that he was able to adjust his work schedule and/or job duties to accommodate his headaches and knee pain.  The Veteran has also specifically denied any surgeries as a consequence of his service-connected headaches or bilateral knee disability.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran in this case has indicated that his service-connected headaches and bilateral knee disability have interfered with his ability to work (see Veteran's December 2008 statement), resulted in lost time, or required adjustment of work-related duties.  Likewise, the July 2006 VA examiners described as "significant" the effects of his service-connected headaches and bilateral knee disability on his occupation, but the Veteran has nevertheless remained employed as a cabinet maker on a full-time basis during the pendency of this appeal.  Therefore, entitlement to TDIU is not reasonably raised by the record.

In summary, resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to an initial 50 percent evaluation, but not higher, for service-connected migraine headaches for the entire period of time covered by the appeal.  The Veteran, however, is not entitled to an evaluation in excess of the currently assigned separate 10 percent disability rating for a service-connected bilateral knee disability for any period of time covered by the appeal under any set of rating criteria.  The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

An initial rating of 50 percent for migraine headaches, but not higher, is granted, for the entire period of time covered by the appeal.

An initial rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.

An initial rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.  

____________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


